Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


 August Bass, Appellant                                Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 17F1281-
 No. 06-19-00158-CR         v.                         202). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, August Bass, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 15, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk